Exhibit 10.26

Compensation Arrangements for the Executive Officers

Set forth below is a summary of the compensation by SEACOR Holdings Inc. (the
“Company”) to its executive officers in their positions as of the date of filing
of the Company’s Annual Report on Form 10-K for the year ended December 31, 2011
(the “Form 10-K”). All of the Company’s executive officers are at-will employees
whose compensation and employment status may be changed at any time in the
discretion of the Company’s Board of Directors.

Base Salary. Effective January 1, 2012, the executive officers are scheduled to
receive the following annual base salaries in their current positions:

 

Name and Current Position

   Base Salary  

Charles Fabrikant, Executive Chairman of the Board

   $ 700,000   

Oivind Lorentzen, President and Chief Executive Officer

   $ 700,000   

Dick Fagerstal, Senior Vice President, Corporate Development and Finance

   $ 350,000   

Paul Robinson, Senior Vice President, General Counsel and Secretary

   $ 350,000   

Richard Ryan, Senior Vice President and Chief Financial Officer

   $ 350,000   

Matthew Cenac, Vice President and Chief Accounting Officer

   $ 280,000   

Cash Bonus and Share Incentive Plan. In their current positions, the executive
officers are eligible to:

 

  •  

Receive an annual cash incentive award subject to the discretion of the
Compensation Committee of the Board of Directors.

 

  •  

Participate in incentive programs, which currently involve awards of restricted
stock and stock options pursuant to SEACOR Holdings Inc.’s 2007 Share Incentive
Plan (Exhibit 10.29 to the Company’s Form 10-K for the fiscal year ended
December 31, 2007).

Benefit Plans and Other Arrangements. In their current positions, the executive
officers are eligible to participate in the Company’s broad-based benefit
programs generally available to its salaried employees, including health,
disability and life insurance programs, a qualified 401(k) plan , and the
employee stock purchase plan.